Citation Nr: 0731352	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  06-34 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and D.M.






INTRODUCTION

The veteran (also referred to as "appellant") served on 
active duty from September 1940 to September 1945.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran appeared and testified at a personal hearing in 
July 2007 before the undersigned Acting Veterans Law Judge 
sitting at St. Petersburg, Florida.  This case has been 
advanced on the Board's docket due to the advanced age of the 
appellant.  See 38 U.S.C.A. §7107 (West 2002 & Supp. 2006); 
38 C.F.R. § 20.900(c) (2006).

At the July 2007 personal hearing, through his 
representative, the veteran raised a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU or IU).  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, in light of the 
Board's grant of service connection for PTSD, the issue of 
TDIU is referred to the RO for appropriate consideration. 


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy during 
active duty service.

2.  The weight of the competent medical evidence shows a 
medical diagnosis of PTSD, and relates the diagnosed PTSD to 
the stressful events of combat service.




CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2007). 
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA notice and duty to assist letters dated in December 2004, 
July 2005, and July 2006 satisfied VA's duty to notify under 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as the letters 
informed the appellant of what evidence was needed to 
establish the benefits sought (service connection for PTSD), 
of what VA would do or had done, and what evidence the 
appellant should provide, informed the appellant that it was 
the appellant's responsibility to make sure that VA received 
all requested records that are not in the possession of a 
Federal department or agency necessary to support the claims, 
and asked the appellant to send in evidence that pertains to 
the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA treatment records, VA examination 
reports, personal hearing testimony, and other lay statements 
have been associated with the record.  The Board finds that 
VA has obtained, or made reasonable efforts to obtain, all 
evidence that might be relevant to the issue on appeal, and 
that VA has satisfied the duty to assist.   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, in an October 2006 attachment, the appellant 
was provided with notice of the type of evidence necessary to 
establish a higher rating or earlier effective date if 
service connection were granted on appeal.  When implementing 
the Board's grant of service connection, the RO will address 
any notice defect with respect to a rating assignment or 
effective date.  Significantly, the veteran retains the right 
to appeal the initial disability rating and effective date 
assigned by the RO when implementing the grant of service 
connection. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by personal hearing testimony, and submission of 
statements and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory, that 
is, not contradicted by service records and "consistent with 
the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); 
Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  The phrase "engaged in combat 
with the enemy" requires that the veteran have personally 
taken part in a fight or encounter with a military foe or 
hostile unit or instrumentality.  See VAOPGCPREC 12-99.

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The veteran contends that he has PTSD that is related to in-
service stressful events of engaging in combat with the 
enemy.  Through his representative, the veteran contends that 
during his World War II service he engaged in numerous combat 
actions against enemy forces that included bloody battles, 
and that the weight of the competent medical evidence shows 
the veteran currently has PTSD that is related to the in-
service combat stressors.

After a review of the evidence of record, including the 
veteran's written statements and personal hearing testimony, 
the Board finds that the veteran engaged in combat with the 
enemy during various military campaigns in which he 
personally participated during his active duty service during 
World War II.  The veteran had active duty service from 
September 1940 to September 1945.  The service personnel 
records show that the veteran's military occupational 
specialty was a mess sergeant, and that he had weapons 
qualifications for rifle and pistol sharpshooter.  He earned 
the American Defense Ribbon, European Theater Ribbon, the 
Asiatic-Pacific Ribbon with stars, and the Presidential Unit 
Citation with stars.  The service personnel records reflect 
that the veteran participated in numerous military campaigns.  

The Presidential Unit Citation specifically demonstrates that 
the veteran engaged in combat with the enemy.  The 
Presidential Unit Citation was for heroic accomplishments by 
the veteran's unit at Tarawa, Gilbert Islands, while serving 
with the Second Marine Division of the Fleet Marine Force 
beginning November 20, 1943 through November 27, 1943.  
Service personnel records reflect that "[p]ersonnel aboard 
ship at Tarawa during the action will be considered as 
actually participating in the action" against Japanese 
forces at Tarawa Atoll, Gilbert Islands, that earned the 
Presidential Unit Citation.  Other service personnel record 
entries reflect that the veteran also participated in the 
Battle of the Solomon Islands on Tulagi Island from August 8, 
1942 to October 28, 1942; the Battle of the Solomon Islands 
on Guadalcanal Island from October 29, 1942 to January 31, 
1943; in Saipan, Marianas Islands, from June 15, 1944 to July 
9, 1944; and in Tinian, Marianas Islands, from July 25, 1944 
to August 1, 1944.  This evidence further demonstrates that 
the veteran engaged in combat with the enemy during his 
active duty service during World War II.

On the question of whether the veteran has a diagnosed 
disability of PTSD, the Board finds that the weight of the 
competent medical evidence shows that the veteran has a 
medical diagnosis of PTSD.  At the personal hearing in 
January 2007, the veteran testified under oath regarding his 
post-service symptoms and current symptoms pertaining to 
PTSD.  The medical evidence weighing against the claim 
includes a March 2005 VA PTSD examination that did not result 
in a diagnosis of PTSD, although the examination report does 
note the history of the veteran's participation in several 
combat campaigns, and the veteran's symptoms of sadness 
associated with recollection of these events.  The medical 
evidence weighing in support of the veteran's claim includes 
various VA psychology notes, including in April 2005, June 
2005, and July 2006, that reflect an Axis I diagnosis of 
PTSD, and include additional psychiatric clinical findings 
that were not found on the previous March 2005 PTSD 
examination.  Based on this evidence of multiple PTSD 
diagnoses by various VA examiners over a period of time that 
were based on an accurate history of combat and on specific 
symptoms and clinical findings, the Board finds that the 
weight of the competent medical evidence demonstrates that 
the veteran currently has a diagnosis of PTSD.  

On the remaining question of whether the veteran's currently 
diagnosed PTSD is related to his combat-related in-service 
stressful events, the Board finds that the weight of the 
competent medical evidence demonstrates that the veteran's 
currently diagnosed PTSD is related to combat in service.  
For example, the April and June 2005 VA diagnoses of PTSD 
were based on the in-service stressful events of specific 
combat campaigns in which the veteran participated, and 
included the opinions that the veteran's PTSD symptoms that 
affected the veteran's 


psychological and social functioning were the result of the 
in-service combat experiences.  For these reasons, and with 
the resolution of reasonable doubt in the veteran's favor, 
the Board finds that the veteran's diagnosed PTSD was 
incurred in service.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102. 


ORDER

Service connection for PTSD is granted. 


____________________________________________
JEFFREY PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


